DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks/Argument, filed 10 February 2022, with respect to the §112(b) rejection of claim 11 have been fully considered and are persuasive.  The §112(b) rejection of claim 11  has been withdrawn. 

Allowable Subject Matter
Claims 1, 5-12 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Sherman (US 2015/0341734) which teaches circuits, devices, systems and associated computer executable code for acquiring, processing and audio rendering directional acoustic signals. and Sawa et al., (WO 2014/125835) which teaches a microphone array used to pick up directionality of audio toward a site corresponding to a designated location in video of a prescribed range which a camera device captures in order to pick up audio data with high precision. These references, either singularly or in combination fail to anticipate or render obvious especially the underlined limitations of claim 1 (and the similar method limitations of claim 12) including an acquisition equipment, comprising: an audio acquisition device, an image acquisition device, an information processing device and an angle control device, wherein the audio acquisition device is configured to acquire sound of a target object; the image acquisition device is configured to acquire an optical image including an acquisition object; the information processing device is configured to process the optical image to determine position information of the target object; and the angle control device is configured to receive the position information of the target object sent by the information processing device, and control a sound pick-up angle of the audio acquisition device according to the position information of the target object., wherein the target object includes a sound source; the image acquisition device and the audio acquisition device are integrated into a whole; the information processing device is further configured to determine image position information of the acquisition object in the optical image, determine first image relative position information between the acquisition object and the sound source, and determine a horizontal azimuth of the sound source according to the image position information of the acquisition object and the first image relative position information, in which the position information of the target object includes the horizontal azimuth of the sound source; and the angle control device is further configured to receive the horizontal azimuth of the sound source and control the sound pick-up angle of the audio acquisition device according to the horizontal azimuth of the sound source.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARNIE A MATT/            Primary Examiner, Art Unit 2485